Citation Nr: 0317255	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for gastrointestinal disorder defined as gastritis and 
gastroesophageal reflux disease.  

2.  Entitlement to an initial compensable disability rating 
for tinea pedis and cruris.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the left knee with 
chondromalacia.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right knee with 
chondromalacia.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On January 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations:  (1) a 
gastrointestinal examination, by a 
gastroenterologist, if available, or other 
appropriate medical specialist, to show the 
nature and extent of disability from gastritis 
and gastroesophageal reflux disease; (2) a 
skin examination, by a dermatologist, if 
available, or other appropriate medical 
specialist, to show the nature and extent of 
disability from tinea pedis and cruris; and 
(3) an orthopedic examination by an orthopedic 
surgeon, if available, or other appropriate 
medical specialist to show the nature and 
extent of disability from the left and right 
knee disorders.  Send the claims folder to the 
examiner(s) for review.

The claims file and a separate copy of this 
memo must be made available to and reviewed by 
the examiners prior and pursuant to conduction 
and completion of the examinations.  Copies of 
the criteria under 38 C.F.R. § 4.40, 4.45, 
4.59 (2002) must be provided to the orthopedic 
surgeon.  The examiners must annotate the 
examination reports that the claims file was 
in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should be 
conducted.

Provide the gastroenterologist with the 
following instructions: 
(1) The veteran's history, current complaints, 
and examination findings must be reported in 
detail by the examiner.  (2) The examiner 
should indicate whether the veteran has 
gastritis and if so, whether it is 
hypertrophic, atrophic, or neither.  (3) The 
examiner should describe the symptoms of 
gastritis, if found.  (4) If atrophic 
gastritis is found, the examiner should 
indicate what is the underlying disease 
causing such a complication.  (5) The examiner 
should indicate whether the veteran has 
gastroesophageal reflux disease.  (6) The 
examiner should describe the symptoms of 
gastroesophageal reflux disease, if found, and 
the frequency of such symptoms.  (7) The 
examiner should indicate whether 
gastroesophageal reflux disease, if found, has 
resulted in stricture of the esophagus and if 
so, describe the severity and limitations 
caused by such a stricture.

Provide the dermatologist with the following 
instructions:
(1) The veteran's history, current complaints, 
and examination findings must be reported in 
detail by the examiner.  (2) The examiner 
should describe the manifestations of the 
tinea pedis and tinea cruris.  (3) The 
examiner should indicate what percentage of 
the entire body is affected by the tinea pedis 
and the tinea cruris.   (4) The examiner 
should indicate what percentage of exposed 
areas is affected by the tinea pedis and the 
tinea cruris.  (5) The examiner should 
indicate whether systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs, is required to treat either the tinea 
pedis or the tinea cruris, and if so, indicate 
the number of weeks in the past twelve months 
that such therapy was required.  (6) The 
examiner should indicate whether the tinea 
pedis or the tinea cruris results in scarring 
and if so, describe the manifestations of the 
scarring, including the total area of 
scarring.

Provide the orthopedic surgeon with the 
following instructions:
(1) The veteran's history, current complaints, 
and examination findings must be reported in 
detail by the examiner.  (2) The examiner 
should specifically report active and passive 
ranges of motion of both knees, and indicate 
at what point, if any, in degrees of motion, 
the veteran experiences painful motion.  (3) 
The examiner should note whether there is any 
recurrent subluxation or lateral instability 
present in each knee, and if so, the examiner 
should comment on its severity.  (4) The 
examiner should address the criteria of 
38 C.F.R. § 4.40, 4.45, 4.59 and also render 
an opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination or pain in each knee, 
from the service-connected disability, due to 
repeated use or flare-ups, and should portray 
these factors in terms of any additional loss 
in range of motion.  

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




